Citation Nr: 0719280	
Decision Date: 06/26/07    Archive Date: 07/05/07

DOCKET NO.  04-31 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from August 1946 to October 
1952.

This appeal to the Board of Veterans Appeals (the Board) is 
from action taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama in July 2003.

Service connection is in effect for post-traumatic stress 
disorder (PTSD), currently rated as 30 percent disabling.

Although other issues have been raised during the course of 
the current appeal, the veteran's Substantive Appeal, a VA 
Form 9, filed in August 2004, was limited to the issues shown 
on the front page of this decision.

The veteran provided testimony before the undersigned at a 
Board videoconference hearing in May 2005; a transcript is of 
record.  [Tr.]

A May 2005 motion to advance the case on the docket pursuant 
to 38 U.S.C.A. § 7107 and 38 C.F.R. § 20.900(c) was granted 
by the Board in June 2005.

The case was remanded by the Board in June 2005 for 
evidentiary development to include acquisition of complete 
clinical files and a medical opinion.  That development has 
been undertaken; the claim continued to be denied; a SSOC was 
issued; the veteran indicated in March 2007 that he had 
nothing further to submit in the way of evidence; and the 
case has been returned to the Board for further appellate 
review on the evidence now of record.





FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  The veteran was documented as having had a tear of an 
unidentified knee while in Korea; he had combat service, and 
has credibly described an in-service knee trauma.

3.  The competent medical evidence, to include the findings 
of private and VA examination and medical opinions, does not 
sustain a credible nexus between any current knee 
disabilities and any in-service experience.


CONCLUSIONS OF LAW

1.  A chronic right knee disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 1154, 
5107; 38 C.F.R. §§ 3.102, 3.303 (2006).

2.  A chronic left knee disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 1154, 
5107; 38 C.F.R. §§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The veteran filed his claim for service connection for 
bilateral knee disorders in February 2003.  The RO provided a 
pre-adjudication VCAA notice by letter, dated in April 2003 
detailing the evidence needed.  The VARO denied his claim in 
a rating action in July 2003.  The veteran filed his Notice 
of Disagreement (NOD) in March 2004.  Additional letters were 
sent to him in June 2004.  A Statement of the Case (SOC) was 
issued in August 2004 and additional correspondence sent him 
at that time.  The veteran filed his Substantive Appeal, a VA 
Form 9, in August 2004.  

On various occasions since then, including at the hearing and 
in a Board remand, and in SOCs and SSOCs including in March 
2007, development has been discussed and undertaken, and the 
veteran had been fully apprised of what was required in each 
instance and given an opportunity participate in the 
obtaining of the necessary data.  The veteran was told what 
additional evidence was needed to substantiate the claims of 
service connection.  He was also notified that VA would 
obtain service records, VA records, and records of other 
Federal agencies and that he could submit private medical 
records or authorize VA to obtain private medical records on 
his behalf.  He was asked to submit any evidence that would 
include that in his possession.  The notices included the 
general effective date provision for the claims, that is, the 
date of receipt of the claims.  

A VA examination was scheduled and medical opinion was 
requested and obtained.  He was fully informed with regard to 
the pending issue in the SOC and SSOCs.  He was sent an 
evidence development letter by the RO after which his claim 
was then readjudicated in an SSOC, which was accompanied by 
notification of the pertinent provisions of regulations and 
judicial guidelines.

The Board finds that the content of the letters provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  VCAA notification with regard to the 
claim was furnished prior to (as well as after) the initial 
adjudication, and any defect with respect to timing was 
harmless error.  See Mayfield, supra and subsequent cases 
which are inapplicable herein.  He was advised of his 
opportunities to submit additional evidence.  Subsequently, 
the SSOC provided the veteran with additional time to submit 
evidence.  Thus, the Board finds that the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  In March 2007, 
he specifically indicated that he had no other information or 
evidence to give VA to substantiate his claim.

It appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  After one remand, 
another remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The Court of Appeals for Veterans Claims has 
held that such remands are to be avoided.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

II.  Pertinent Law and Factual Background
 
Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303 (2006).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

In addition, service connection for arthritis may be 
established based upon a legal presumption by showing that 
the disability was manifested to a compensable degree within 
one year from the date of separation from service.  38 
U.S.C.A. §§ 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

In Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), the 
United States Court of Appeals for the Federal Circuit held 
that under 38 U.S.C.A. § 1154(b), a combat veteran's 
assertions of an event during combat are to be presumed if 
consistent with the time, place and circumstances of such 
service.  However, 38 U.S.C.A. § 1154(b) can be used only to 
provide a factual basis upon which a determination could be 
made that a particular disease or injury was incurred or 
aggravated in service, not to link the claimed disorder 
etiologically to a current disorder.  See Libertine v. Brown, 
9 Vet. App. 521, 522-23 (1996). Section 1154(b) does not 
establish service connection for a combat veteran; it aids 
him/her by relaxing the adjudicative evidentiary requirements 
for determining what happened in service.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b).

The veteran's DD-214 confirms that the veteran earned the 
Combat Infantryman Badge (CIB), the Bronze Star Medal and the 
Korean Service Medal with three bronze campaign stars, 
clearly indicating the veteran was exposed to combat.  

The veteran's service medical records are essentially 
unavailable.  Repeated attempts to obtain additional record 
have been unproductive except that a summary report from the 
Office of the Surgeon General noted that he was treated for a 
sprain, (tear of ligaments, joint) of a knee joint after a 
fall.  The report indicated that such occurred in November, 
but the year was not provided.  Additionally, the report did 
not refer to which knee joint the veteran received treatment.

The veteran underwent a VA general medical examination in May 
2003.  He reported that while serving as a sniper in Korea, 
he jumped off a cliff to escape enemy fire.  The veteran 
stated that he landed on his feet and that he had suffered 
chronic pain since that time in several joints, including his 
knees.  He said he had undergone arthroscopic procedures on 
both knees, and his left knee was now unstable.  The 
diagnoses included arthralgia of both knees, left greater 
than right, and mild loss of function.

Subsequent VA treatment records dated from April 2004 to 
August 2004 show that the veteran was treated for disorders 
including right and left knee complaints.  An April 2004 
entry indicated that he had a past medical history which 
included traumatic osteoarthritis, status post jumping off a 
cliff during military service, by his report.  It was noted 
that he complained of bilateral knee pain.  The impression 
included osteoarthritis.

At the hearing held in May 2005, the veteran testified that 
he had not had any problems with his knees prior to service.  
Tr. at 1.  He described the incident in service when he came 
under a mortar barrage while on top of a rock without a 
foxhole, so they ran and jumped behind a hill which was 
higher than he had thought, as a result of which he jammed 
his knees.  Tr. at 2-3, 8-9.  He said that after the initial 
fall, his knees swelled up within minutes.  Tr. at 3.  He had 
waited at the top of the mountain until mess and then they 
helped him to the aid station where he stayed long enough to 
be given APCs and wrap the knees and send him back to his 
company.  Tr. at 3.  He did not go to the dispensary or 
hospital as his knees seemed to start to get better in 2-3 
weeks; and if he had gone to seek care, he ran the risk of 
becoming separated from his company.  Tr. at 3.  The knees 
continued to be painful, however, but he thought that the 
swelling was not as bad.  Tr. at 5.  He was able to walk on 
the legs, although he described another incident when he was 
sitting on top of a bunch of duffle bags with a 50-caliber 
machine gun just in case they got attacked and since he could 
not walk well.  Tr. at 5  He described having no additional 
care in service, but reported details of his subsequent post-
service treatment from the 1950's and named various 
physicians, some of whom were no longer living.  Tr. at 5-6, 
9.

Subsequent to the Board's remand, and based on the release 
forms signed by the veteran, private clinical records were 
sought and obtained from three private physicians and are in 
the file.  The treatment reports from Drs. S, L and T 
commenced in 1998 and referred, in part, to treatment for 
knee pain due to twisting.  Dr. T reported having done a 
medial meniscectomy in late 1998.  A torn medial meniscus had 
been shown on a magnetic resonance imaging (MRI) which had 
been done immediately before the procedure.  The veteran had 
given a history of having stepped down from a ladder several 
months before, and hurt his left knee.  He denied having had 
any prior knee problems.

VA treatment records from the 2000's showed recurrent 
complaints of knee pain.  The veteran reported having injured 
his knees in a jump off a cliff in service.

A VA examination was undertaken in February 2007.  The claims 
file and all available medical records were specifically 
reported by the examiner to have been reviewed.  The veteran 
again reported that he had jumped over five feet from a cliff 
during combat and landed on his feet, and had not fallen to 
his knees, but subsequently had knee pain.  He now had pain 
in both knees, the left more than the right, for which he 
took medications.  Historically, he said that he had hurt 
both knees in the in-service incident and had injured his 
left knee when stepping down from a ladder in 1998.  The 
examiner noted all clinical findings to include bilateral 
knee pain, and findings of mild narrowing at the medial joint 
space on the left.  The veteran was also reported to have had 
a meniscal tear on the left (1998) which resolved with the 
meniscectomy.

The examiner opined that it was less likely as not (less than 
50/50 probability) that the veteran's knee problems were 
caused by or a result of service.  (emphasis added).  He 
noted that he had looked at service records and could not 
find additional evidence of treatment for knee problems.  And 
while it was noted that the veteran identified the in-service 
incident as the cause of his problems, his documented knee 
complaints were recorded after the more recent fall.  It was 
also noted that X-rays did not confirm the presence of major 
traumatic arthritis or major degenerative joint disease in 
either knee.

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

In this case, all reasonable attempts have been made to 
acquire pertinent clinical data, including available post-
service treatment records and current medical assessments and 
opinions.

From the outset, it is acknowledged that the veteran's 
statements describing his symptoms are considered to be 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Board does not doubt the sincerity of the 
veteran's belief that his knee problems represent a chronic 
disorder that he continues to have from service.  In that 
regard, he is also a combat veteran and his recollection of 
the incident at which time he jumped from a hill is also 
considered credible for the purposes of his claim.  For that 
matter, even absent significant service medical records, 
there is a notation in Surgeon General records that confirm 
that he was seen for a knee complaint after a fall, so this 
is well documented.

However, questions of medical diagnosis and causation are 
within the province of medical professionals.  Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  As a layman without 
the appropriate medical training or expertise, the veteran is 
not competent to render a probative (i.e., persuasive) 
opinion on such a medical matter.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992). See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  In any 
event, the veteran's statements must be viewed in conjunction 
with the objective medical evidence.   

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such have 
resulted in a disability.  Hence, if there is present 
disability, as the case herein, there must also be a nexus 
between that disability and service or there can be no valid 
claim for service connection.  Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  The Court has consistently held that, under the law 
cited above, "[a] determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the Federal Circuit, which has 
stated that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability."  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b) (2006).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).  

In this case, while the veteran says he has had continuingly 
increasing knee problems for decades, and ever since the 
incident in service, this is not otherwise sustained by the 
credible and verifiable evidence of record.  Private 
treatment records identify an intercurrent knee injury in 
1998, at which time he gave a history of no prior knee 
difficulties.

Moreover, in this case, there is a definitive medical opinion 
in the file which concludes that it is less likely than not 
that the veteran's post-service knee problems, to include 
those he now exhibits, are in any way connected with the 
incident and complaints of service.  This credible and 
persuasive opinion was based on the entire record, and is 
entirely supported thereby.  

While the veteran's representative has argued that the 
statement by the recent VA examiner that there were no 
further treatment records was inaccurate, this is not true, 
as there are, as noted above, Surgeon General records which 
reflect knee complaints.  There are simply no additional 
records from service.  In any event, the lack of additional 
clinical findings in service is not pivotal since there is a 
lack of substantiated chronicity between then and current 
knee problems.  Moreover, a recent VA examiner specifically 
affirmatively addressed that all clinical and other 
evidentiary data had been reviewed prior to the assessment 
and his associated, albeit negative, opinion now of record.

Absent essential chronicity and most particularly, a 
supportable nexus between current disability and service, 
service connection is not warranted.  In so concluding, the 
Board has considered the benefit-of-the-doubt doctrine; 
however, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b) (West 2002).


ORDER

Service connection for a right knee disability is denied.

Service connection for a left knee disability is denied.


____________________________________________
CHRISTOPHER J. GEARIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


